                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 WILLIAM A. HIMCHAK III,

                       Petitioner,                 CIVIL ACTION NO. 1:17-CV-01870

        v.                                                    (KANE, J.)
                                                          (MEHALCHICK, M.J.)
 COMMONWEALTH OF PA, et al.,


                       Respondents.



                                          ORDER

       AND NOW, this 10th day of March, 2020, in accordance with the Memorandum filed

concurrently herewith, and having determined that Petitioner’s Petition (Doc. 5) fails to abide

by the Rules of Civil Procedure, Petitioner is hereby granted leave to file an amended petition

within 14 days of the date of this Order, or on or before March 24, 2020.




                                                          BY THE COURT:

Dated: March 10, 2020                                     s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge
